DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Aviles et al. US Patent Application Publication 2018/0071151.

As to claims 1 and 5, Aviles teaches an absorbent article 1700 comprising a longitudinal centerline and a lateral centerline, a machine direction (MD) generally oriented parallel to the longitudinal centerline and a cross direction (CD) generally oriented parallel to the lateral centerline, the absorbent article further comprising:

a topsheet 1710  having a first surface and a second surface, the topsheet comprising a
nonwoven material made up of a plurality of filaments or fibers – Aviles teaches the precursor web is a nonwoven (paragraphs 0212-0213) and suitable for a topsheet (paragraph 0287);
a backsheet 1730;
an absorbent core 1720 disposed between the topsheet and the backsheet (Figure 17; paragraphs 0007, 0288);

Aviles does not specifically teach a value for the distance or spacing and a value for the width of the element. However, Aviles teaches the composition has an element width and an element spacing (Figures 2, 14,  and 16). Figure 16 shows the spacing between some of the elements 335A  at least in a target zone may be less or equal to the width of the elements as these elements are spaced closer together to form a greater concentration of elements in the target zone.  The elements 335B outside of the target zone are spaced much further apart and at a distance greater than the width of the elements.  Thus, the ratio of element width to space varies depending on the concentration of the composition elements.  It would have been obvious to one having ordinary skill in the art to provide the claimed ratio depending on the fluid acquisition properties desired for a particular location in the article, such as within a target zone as compared to a side edge of the article.  

As to claim 2,  the elements comprise stripes 335A, 335B oriented in the CD (Figure 14; paragraphs 0220-0222).

As to claim 3,  the elements comprise stripes 335A, 335B oriented in the MD (Figure 14; paragraphs 0220-0222).

As to claim 4, Aviles does not specifically teach the element width. In paragraph 0211, Aviles incorporates by reference Aviles US Patent Application Ser. No. 62,291709 (US Patent Application Publication 2017/0225449).  Aviles ‘449 teaches the composition sites (elements) may have a variety of sizes and configurations ( ‘449 paragraph 0082).  Thus, the elements may also have a variety of sizes and widths.  Aviles ‘449 teaches the composition sites 335 may comprise a width which is 4mm larger than the width of the intermediate features 110 (Aviles ‘449 paragraph 0043). In which case, the width of the composition element is at least 4mm. One having ordinary skill in the art would be able to determine a width necessary to provide a desired flow of fluids.  Aviles does not specifically teach the element is measured by Composition Pattern Analysis.  However, Aviles does teach using vision analysis software to analyze composition and discontinuous patterns in the webs (paragraphs 0279-0282; Aviles ‘449 paragraphs 0033).  Additionally, how the composition element width is measured is directed to an intended use of the article. “It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.” Ex parte Masham, 2 USPQ2d 1647 (1987). 


As to claims 6, the composition of each of the plurality of composition elements is more hydrophilic than the filaments or fibers of the nonwoven web – where Aviles teaches the precursor web may be hydrophobic and the composition sites may comprise a hydrophilic composition, e.g. a surfactant (paragraphs 0099-0100).

As to claim 7, Aviles teaches the web and composition elements further comprising a target zone 335A and a pair of outer zones 335B which flank the target zone (Figure 16), wherein the plurality of composition elements are applied at a first ratio in the target zone and at a second ratio in the outer zone, wherein the first ratio and the second ratio are different (Figure 16).  Aviles does not teach the first ratio and the second ratio are determined via the Composition Pattern Analysis. Aviles teaches using vision analysis software to analyze patterns in the webs (paragraphs 0279-0282; Aviles ‘449 paragraphs 0033).  Additionally, how the composition element spacing is measured is directed to an intended use of the article. “It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.” Ex parte Masham, 2 USPQ2d 1647 (1987). 


As to claim 8, the outer zones are disposed on a first end  as the zones extend the longitudinal length of the web and are on a first and second end of the web, and wherein the target zone is disposed therebetween (Figure 16).

As to claim 9, one of the outer zones is disposed along a first longitudinal side edge and another of the outer zones is disposed along a second longitudinal side edge, and wherein the target zone is disposed therebetween (Figure 16).

As to claims 7, 10, and 11, another interpretations of claim 7 is Aviles ‘151 teaches a configuration of the composition sites as shown in Figure 15 where composition elements 1535A are in a target zone 1520 and composition elements 1535B are in outer zones 1530 (Figure 15; paragraphs 0223).  Aviles teaches the first portion length  1520 is higher than the second portion width 1530, at a ratio of about 1.1 to 1.0 to about 5.0 to 1.0.   Aviles also teaches the first portion length can be lower than the second portion width with the second portion or outer zone having a higher ratio than the target zone (paragraphs 0023-0026).

Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aviles et al. US Patent Application Publication 2018/0071151 in view of  Visscher et al. US Patent Application Publication 2006/0129115.


As to claim 12, Aviles teaches absorbent articles having composition elements as discussed in claims 1 and 4 above.  Aviles does not teach an array of absorbent articles having a first and second absorbent article each having a plurality of composition elements where the first article has a first ratio of elements and the second article has a second ratio of elements and the ratios are different.  With respect to the measurements by the Composition Pattern Analysis, see the rejection of claim 4, supra.
Visscher teaches an array of absorbent articles each having a functional enhancement indicator 34.  Visscher teaches the functional enhancement indicators can be compositions printed in different ratios on the surface of the pad to visually indicate a distinction in the articles with respect to absorbent capacity or any other functional attributes (paragraph 0073; Figure 11).  Visscher teaches the different amounts of the composition aids the user in choosing a particular sanitary napkin for a given personal circumstance (paragraph 0073).  It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to modify the absorbent article of Aviles with an array of absorbent articles having different ratios of compositions for the benefits taught in Visscher. 

As to claim 13, Aviles/Visscher teaches  the first absorbent article comprises a feminine sanitary pad and the second absorbent article is not a feminine sanitary pad – where Visscher teaches the invention is also useful with sanitary napkins, pantiliners, and incontinence pads (Visscher paragraphs 0031-0032).

As to claim 14, the first ratio is greater than the second ratio as shown in Visscher Figures 11, 12, and 16, where the ratio of composition elements 34 increases from the first article to the third article.

As to claims 14 and 15, another interpretations of target and outer zones is Aviles ‘151 teaches a configuration of the composition sites as shown in Figure 15 where composition elements 1535A are in a target zone 1520 and composition elements 1535B are in outer zones 1530 (Figure 15; paragraphs 0223).  Aviles teaches the first portion length  1520 is higher than the second portion width 1530, at a ratio of about 1.1 to 1.0 to about 5.0 to 1.0.   Aviles also teaches the first portion length can be lower than the second portion width with the second portion or outer zone having a higher ratio than the target zone (paragraphs 0023-0026).

As to claim 16, the first absorbent article is a feminine sanitary pad having a first size and the second absorbent article is a feminine sanitary pad having a second size that is different than the first size – where Visscher teaches sanitary napkins, pantiliners, and incontinence pads in the array (Visscher paragraphs 0031-0032).  Pantiliners are known in the art to be a smaller, thinner size than sanitary pads.

As to claim 17, Aviles/Visscher the first absorbent article further comprises a first target zone and a pair of outer zones flanking the first target zone, and wherein the first ratio is with respect to the first plurality of composition elements in the first target zone (Aviles Figures 15 and 16; Visscher Figure 8).

As to claim 18, the outer zones are disposed on a first end  as the zones extend the longitudinal length of the web and are on a first and second end of the web, and wherein the target zone is disposed therebetween (Figure 16).

As to claim 19, one of the outer zones is disposed along a first longitudinal side edge and another of the outer zones is disposed along a second longitudinal side edge, and wherein the target zone is disposed therebetween (Figure 16).


As to claim 20, Aviles/Visscher teaches an absorbent does not specifically teach the articles further comprises a second target zone and a pair of outer zones flanking the second target zone, and wherein the second ratio is with respect to the second plurality of composition elements in the second target zone.  However, Visscher teaches the composition elements can provide a visually perceptible distinction in a predetermined portion or portions of a feminine hygiene article, increasing in density (ratio) from one region of the pad to another (paragraph 0067). It would be obvious to one having ordinary skill in the art at the time the invention was originally filed to modify the second article 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781